On April 26, 2001, respondent filed a motion for leave to file a reply brief in support of respondent’s objections. Whereas there are no provisions in Gov.Bar R. Y for filing a reply brief,
IT IS ORDERED by the court that the motion for leave to file a reply brief in support of respondent’s objections be, and hereby is, denied.
IT IS DETERMINED by the court that respondent’s motion for leave is in substance a reply brief, and therefore it is further ordered that respondent’s motion for leave be, and hereby is, stricken.